365 S.C. 422 (2005)
618 S.E.2d 919
In the Matter of Jeffrey T. SPELL, Respondent.
Supreme Court of South Carolina.
August 24, 2005.


*423 ORDER
On August 10, 2005, respondent was indicted for violation of 18 U.S.C. § 371 (2000). The indictment alleges that, from approximately January 2002 through January 2004, respondent conspired with others to defraud and obtain money from mortgage companies and others "by means of false and fraudulent pretenses, representations and promises, and during such period, did execute such scheme and artifice and, in so doing, did transmit and cause to be transmitted in interstate commerce, by means of wire communication, certain electronic writings and signals, and it was further foreseeable that money would be sent by means of wire communication in interstate commerce, in violation of Title 18, United States Code, Section 1343."
Because he has been charged with a serious crime, the Office of Disciplinary Counsel has filed a petition asking this Court to place respondent on interim suspension pursuant to Rule 17(a) and (b), RLDE, Rule 413, SCACR. In addition, ODC requests the Court appoint an attorney to protect respondent's clients' interests pursuant to Rule 31, RLDE, Rule 413, SCACR. Respondent consents to the suspension and the appointment of an attorney to protect his clients' interests.
IT IS ORDERED that respondent's license to practice law in this state is suspended until further order of the Court.
*424 IT IS FURTHER ORDERED that William Bobo, Jr., Esquire is hereby appointed to assume responsibility for respondent's client files, trust account(s), escrow account(s), operating account(s), and any other law office account(s) respondent may maintain. Mr. Bobo shall take action as required by Rule 31, RLDE, Rule 413, SCACR, to protect the interests of respondent's clients. Mr. Bobo may make disbursements from respondent's trust account(s), escrow account(s), operating account(s), and any other law office account(s) respondent may maintain that are necessary to effectuate this appointment.
This Order, when served on any bank or other financial institution maintaining trust, escrow and/or operating accounts of respondent, shall serve as an injunction to prevent respondent from making withdrawals from the account(s) and shall further serve as notice to the bank or other financial institution that William Bobo, Jr., Esquire, has been duly appointed by this Court.
Finally, this Order, when served on any office of the United States Postal Service, shall serve as notice that William Bobo, Jr., Esquire, has been duly appointed by this Court and has the authority to receive respondent's mail and the authority to direct that respondent's mail be delivered to Mr. Bobo's office.
This appointment shall be for a period of no longer than nine months unless request is made to this Court for an extension.
IT IS SO ORDERED.
/s/ Jean H. Toal, C.J.
FOR THE COURT
*425